 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDKern Masonry Construction,Inc.andPaulW. Polingand Bricklayers,Masons andPlasterers'Interna-tionalUnion of. America, Local No. 8, AFL-CIO.Case 6-CA-8780October 18, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn June 30, 1976, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief; the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, exceptasmodified herein,' and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Kern Masonry Con-struction, Inc., Dayton, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products,inc.,91NLRB 544 (1950),enfd 188 F 2d 362(C A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings2We find it unnecessary to reach the alleged 8(a)(3) violation because thesame remedy is afforded by our affirmance of the 8(a)(l) violationDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Theissuein this case is the employer's motive in discharging abricklayer. As set out below, I find he was fired because ofhis concerted and union activities.The case arises from unfair labor practice charges jointlyfiled by Paul W. Poling (the bricklayer who was'fired) andhisUnion, Bricklayers,Masons and Plasterers' Interna-tionalUnion of America, Local No. 8, AFL-CIO (theUnion), against Kern Masonry Construction, Inc. (the Re-spondent), on November 10, 1975,' and amended chargesfiled on January 23, 1976. A complaint based on the origi-nal charges issued on January 13, 1976, and was amendedat the hearing to include the amended charges. The com-plaint alleges that Respondent, having employed Poling,discharged him because he engaged in protected concertedactivities and in order to discourage membership in theUnion. Respondent answered, admitting jurisdictional alle-gations, the employment of Poling, and the fact of his dis-charge on October 10, but denying allegations of unlawfulmotive in the discharge. The issues were heard before me atClarksburg,West Virginia, on April 1, 1976.Based on the entire record, including my observation ofthe witnesses, the arguments of counsel at the hearing, andthe helpful briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent, an Ohio corporation with its principal of-fices at Dayton, Ohio, is a masonry contractor in the con-struction industry.During the 12 months preceding is-suance of the complaint, Respondent in the course of itsbusiness received goods and materials valued in excess of$50,000 directly from points outside Ohio for use withinOhio. I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent is the masonry subcontractor in the con-struction of an extensive addition to the United HospitalCenter at Clarksburg, West Virginia. Its superintendent forthe project is Al York. Respondent began work on the jobin June at which time it hired a crew of bricklayers includ-ing Poling. Respondent also employed a bricklayer fore-man to oversee the work. In early August, this originalforeman left the job and Respondent hired Richard Good-win as a replacement bricklayer foreman.The bricklayer foreman oversees the masonry work andhas the authority to hire and fire bricklayers. He, in turn, isanswerable to the project superintendent. I find that bothGoodwin and York are agents of Respondent and supervi-sors within the meaning of Section 2(11) of the Act.Respondent is a union contractor in that it operates un-der union conditions, employing only union labor on theClarksburg job.II.THE LABOR ORGANIZATION INVOLVEDThe Union (Local 8), of which Poling is a member, is alabor organization within the meaning of Section 2(5) ofthe Act. It has a collective-bargaining agreement with theConstruction Employers Association of North Central'All dates herein are in 1975 unless otherwise indicated.226 NLRB No. 73 KERN MASONRY CONSTRUCTION, INC.West Virginia,Inc., governing the terms and conditions of -employment of union bricklayers in a six county area in-cluding Clarksburg.Respondent is not a member of thatassociation,but,on June 18,in connection with itsClarksburg job, it entered into a short-form agreement withLocal 8 and has continued to operate according to theterms of the underlying collective-bargaining agreement.Subsequently Local 8 merged with three other bricklayerlocals,including Local 12 in Morgantown, West Virginia,to form a new local, No. 15. This merger has not, however,altered the applicable collective-bargaining agreement.Inmanning its Clarksburg job, Respondent has em-ployed members of former Locals 8 and 12 for masonrywork as well as members of the laborers'and the operatingengineers unionsfor other work.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Employment of Paul PolingAs indicated above, Poling was hired about the time theClarksburg job began in June. He was the third journey-man bricklayer hired on the job. He continued workingwithout interruption until October 10 when he was fired byGoodwin, the bricklayer foreman.B. The Union Activity of PolingIn addition to being a member of the Union,Poling, inhis capacity as a member of the arbitration board of Local8,was also asignatoryon itsbehalf to the underlying col-lective-bargaining agreement. The functions of the arbitra-tion board include,among other things, the negotiatingand signing of collective-bargaining agreements and alsoparticipation in certain aspects of the grievance procedureprovided in the agreement.The Union's regular job steward on the Clarksburg jobwas John Post. However, during the first 2 weeks of Au-gust,while he was off because of aninjury,Poling func-tioned as acting j ob steward.Respondent admittedly knew that Poling was the actingsteward. I find also that Respondent had knowledge hewas a member of Local 8's arbitration board because theevidence shows it had available copies of the underlyingcollective-bargaining agreementcarryinghis signature.C.The Complaints of PolingPoling was a chronic complainer about working condi-tions on the job.During his, 2 weeks as acting job stewardin August,he presented two oral grievances.One, present-ed to Project SuperintendentYork,was a claim for addi-tional pay provided under the collective-bargaining agree-ment for employees operating the bricksaw. The other,presented to Foreman Goodwin, was a claim for paymentto two employees of 2 hours'showup time on the occasionof an equipment breakdown.This claim also was based onprovisions of the collective-bargaining agreement. Bothgrievances were satisfactorily resolved at the initial stage.In addition to these formal grievances made in his ca-pacity as acting job steward, Poling, as an ordinary em-497ployee,made numerous other complaints.Particularly af-terAugust, by which time the bricklaying work was beingperformed at substantial elevations above ground,Polingcomplained three or four times a week,and sometimesthree or four times a day, to Job Steward Post. These most-ly involved the safety of the scaffolding, the lack of safeladders for mounting the scaffolds, and the lack of drink-ing water. Ladders were not used by all the bricklayersbecause the younger men simply climbed up the supports.But some of the middle-aged men,including Poling, haddifficultymounting the scaffolds without benefit of ade-quate ladders as required by the collective-bargainingagreement.Of the numerous complaints brought to him by Poling,Post took only a few to Foreman Goodwin. The complaintregarding ladders was one of these.The fact thathe did nottakemany of the other complaints to Goodwin is not abasis for inferring that they all lacked merit or that Postconsidered them without merit, because many were cor-rected by workmen, particularly laborers, on Post's instiga-tion without resort to management.On three occasions Poling complained directly to Good-win. Sometime in August he complained about the brick-saw being placed so as to blow dust in his face. Goodwinadjusted the matter.Sometime in September,he personallycomplained to the foreman about the lack of a ladder toclimb the scaffold. Goodwin offered to find him one.2 Onanother occasion in September,Poling accidentally fellthrough the space between the scaffold and the wall. Hesuffered no substantial personalinjurybecause he caughthimself on the newly fabricated wall resulting in damage toit.During the lunchbreak Poling complained to Goodwinthat the scaffold was not only too far from the wall, butlacked toeboards, conditions covered in the collective-bar-gaining agreement. Apparently,Goodwin did not adjustthis grievance but simply grinned and walked away. Thisincident was symptomatic of a chronic safety problem onthe job.Scaffolds which were not close enough to the wallwere a frequent occurrence.On many occasions the prob-lem was adjusted through the job steward by having thelaborers wire the scaffoldscloser to the wall at windowlocations. The absence of toeboards also was a frequentcondition.Poling did not confine his complaining to the job stew-ard and the foreman.He also complained constantly to hisfellow employees in a loud and strident voice about allegedunsafe working conditions on the job. He did this whileworking as well as during breaks. I find Goodwin knew ofhis persistent complaining. I draw this inference becausethe foreman daily toured the job, because during part ofthe time involved he ate lunch with the bricklayers, andbecause of remarkshe made shortlybefore and at the timehe discharged Poling.In this latter connection,about a week before he firedPoling,Goodwin observed laborer Denver Rowan, whilehe was searching for a ladder at the request of Poling.2 It is not clear in the record whether that particular incident was satisfac-tonly resolved It is clear from the record as a whole that'the general prob-lem of inadequate ladders remained throughout Polmg's employment andwas a constant source of complaint. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodwin asked him what he was doing. When Rowan re-plied he. was looking for a ladder, Goodwin commented,'"What's the matter, is Pat bitching again." Pat is a nick-name of Pohng. - .On October 9, the day before the discharge, Goodwindirected Rowan to tell Poling of a work reassignment. Pol-ing took exception to the assignment because he would beworking alone. Although it was customary for a foreman tosend suchmessagesto a bricklayer through a laborer, Pol-ing, angered by the assignment, vented his rath on Rowan.Rowan, himself angered by Poling's reaction, complainedtoGoodwin that Poling had gotten hot at him, that it wasnot Rowan's job to tell a bricklayer what to do and then behollered at. On hearing this Goodwin told him he wouldnot have to worry about it anymore.Poling on his part grieved this particular work assign-ment through Post who took it to Goodwin. The burden ofthe grievance was that Goodwin usually had two menworking on a panel wall and on this occasion he had sepa-rated Poling and another bricklayer he frequently workedwith so that each would be working on a separate panelwall instead of together. When Post related the grievanceto Goodwin, he replied, "I ain't going to put up with that."He thus rejected the grievance.D. The DischargeOn October 10, Goodwin fired Poling. He first informedJob Steward Post in the presence of laborer Rowan and anunidentified electrician that, "I'm going to let Pat go." Postasked him why and,, according to Post, Goodwin stated,"Well, I'm just not satisfied with him, and he's not satisfiedwithme." Post then asked if it was Poling's work andGoodwin replied, "No, it is not his work:" He added, "Ijust got to let him go." Post said he wished Goodwin wouldnot. This apparently had no effect.Rowan corroborates Post. He recalls that when Postasked Goodwin why the was laying Poling off, Goodwinsaid, "Well, I'm not satisfied with him and he's not satis-fied with' me, we just don't get along." He -further recalledthat Post asked if it was Poling's work and Goodwin re-plied, "No, it is not his work, we just don't get along."Goodwin himself substantially corroborates Post andRowan. According to him the conversation with Post wentas follows:I said, "John, I'm gonna have to let Pat go." And, hesaid, "Oh, my God, he's gonna raise hell." He saidwhy? I said, "I don't feel that I'm satisfied with hisproduction, and I don't feel that he's satisfied withme." He said, "Can't you give him a chance?" I said,"No, I've put it off too long-now."Goodwin's version varies from that of Post and Rowanin that he testified he indicated dissatisfaction with Poling'sproduction. On this conflict I credit Post and Rowan rath-er than Goodwin because they corroborate each other.After talking with Post, Goodwin called Poling downfrom the scaffold, telling him to bring his tools. Poling'sversion of their resulting conversation, which I credit, is asfollows:Iwas working on the fifth floor, I believe.- He saidbring your tools downstairs. So, I brought my toolsdownstairs. It was around 2:45. I said, "where do youwant me to go, down on the blocks?" And, he said,"No, I'm laying you off." I said, "Laying me off?" Isaid, "Man, I was the third man hired on this job." Isaid, "why 'are you laying me off?" He said, "Youdon't please me." And, I said, "I don't please you? Inwhat respect don't I please you?" "Well," hesaid, "Idon't like you and you don't like me." And, I said,"Man that's no reason to lay a man off." I said, "Is mywork satisfactory?" He said, "Yes, it was." I said, "DoI get enough in the wall, do I lay enough material?"He said, "Yes, you'do." I said, "Does Al York knowabout this?" And, he said, "No." He shook his headno. I said, "Well, I'll see about this." I was hot, and Isaid, "I have a notion to smack you in the mouth." Isaid, "I'm going down and see John Post."Goodwin's version differs somewhat. He testified:I told him I was going to let him go, and he said, why.And, I said, "I'm not satisfied with you and I don'tfeel you're satisfied with me." And he said, "Is it mywork?" And, I said, "No, not the quality of yourwork." And, before I could tell him I didn't think hewas laying enough material, he flew into arage... .He said, "You're not going to pull the sameshit on meyou pulled on Jerry. I'm going down and talk to Johnabout this," he said. He said, "I might hit'you-in themouth."As, indicated above, I credit the version of Poling. It is afuller version and, considering the personalities of the twowitnessesas revealed at the hearing,it seemsmore likelythat Poling would have been more voluble,as his versionindicates. But even if Goodwin's version is credited, he infact said nothing to Poling about unsatisfactory quantity ofwork performed, which is thereasonnow asserted by Re-spondent for the discharge.In the testimony regarding the conversation at the termi-nation of Poling, the word "layoff"is sometimesused. Thisis to be understood, however, asmeaningdischarge. Thereisno dispute that Poling was discharged on October 10.The complaint alleges, and the 'answer admits, that he was"terminated" on that date.E. Respondent's DefenseThe asserted defense Iis that Poling was discharged forincompetence in that he did not do enough work althoughwhat he did was of adequate quality. The record indicatessomebasis for dissatisfaction with his work but I find thatthat was not the dominant reason for discharge. 'Goodwin came on the job as bricklayerforeman in thefirstweek of August. According to York, who was on thejob about 2 days out of every 2 weeks, he and Goodwin inthe weeks that followed (about a 2-week period accordingto York and a period from 4 to, 6 weeks according to Good-win) discussed all the bricklayers on the job. Goodwinraised questions about the competence of three, Jerry Zim-merman, Louie Marra, and Poling. Goodwin told York, KERN MASONRY CONSTRUCTION, INC"that he felt that Mr. Poling was not giving a day's work,he felt that he wasn't doing the work that he was capable ofdoing, or what he was being paid to do...." York toldGoodwin that it was his discretion to'dismiss the man if hewasn't doing his job. However, Poling was not dischargedat that time.Zimmerman, on the other hand, was fired "probablysometime in September" because. he was unreasonable tothe degree of not wanting to do the work and because hehad a drinking problem and would show up irregularly.According to Goodwin, he was incompetent. Marra alsowas slated for discharge, but that proved unnecessary be-cause he thereafter failed to appear for work. The specificreasons for the plan to terminate him are not explained inthe record.Nothing was said then or later to Poling about dissatis-faction with his work. Yet at the hearing Goodwin gave adetailed exposition of his deficiencies including sittingdown on the job, endeavoring to pick his place to work(which Goodwin considered the foreman's prerogative),and his desire to not work alone. Goodwin claimed thatbecause of these deficiences Poling was not putting enoughmaterial in the wall.With all of this there is no evidence that, at the time itwas planned to terminate Zimmerman and Marra, therewere any plans to terminate Poling. At most his perfor-mance was being questioned. In fact, he was not terminat-ed. He was kept on until October 10, when he was let gowithout warning. There is no evidence that his quantity ofwork performed varied in any significant degree through-out his employment on the job. It is difficult to understandwhy, if Respondent throughout the summer, and Goodwinsince the first of August, had put up with his performance,it suddenly became necessary on October 10 to fire him forthat reason.On the other hand, the evidence is persuasive that Good-win was reacting to Poling's persistent "bitching." The to-tality of his complaining included- not dust the grievancesprocessed while he was acting steward but also those hetook directly to Goodwin and those he took to Post. Al-though only a few of the latter were carried further toGoodwin, I cannot believe that the foreman was unawareof his constant complaining to the steward. Similarly, Ithink the record-warrants-the inference that he was awareof the daily complaining to fellow employees about safetyconditions on the job. All of the complaints dealt with oneor another working condition covered by the collective-bargaining-agreement.Whether Poling's position was rightor wrong under the contract, his -arguments in each in-stance were arguably within the contractual provisions de-signed to protect the working men. His pressing of thesecomplaints was union and protected concerted activity.Pa-cificMaritime Association,192 NLRB 338 (1971);StandardAggregate Corp.,213 NLRB 154 (1974);Dakota ElectricAssociation,201 NLRB 302 (1973).Goodwin claimed! that Poling at times sat down on thejob. Yet at least some of the instances of sitting admittedlywere the result of the absence of a ladder. The contractrequires that adequate ladders be provided. Although theagreement gives the employer the prerogatives of manage-ment, it also establishes many work rules which arguably499could bear on a work assignment. Goodwin testified thathe felt a bricklayer should work where the foreman tellshim to work. But there is no evidence whatsoever indicat-ing that Poling ever refused to work where. he was told towork. The most he did was to show his anger to a fellowemployee (Rowan) and to raise the issue with managementby grieving through his job steward. His right to grieve is aright underwritten not only by the collective-bargainingagreement, but by the Act as well.In sum, there is strong evidence warranting the inferencethat it was Poling's persistent pressing for rights which hedeemed were insured by the contract which tipped thescale in Goodwin's mind and which by October 9 con-vinced him he should terminate Poling. He carried out hisdecision the next day. I find that the separation of Polingfor these reasons was in violation of Section 8(a)(3) and (1)of the Act.-The General Counsel also asserts that- Poling's unionmembership, his position in the arbitration board, and his2-week tenure as acting job steward, together with theother evidence in the case, warrant a finding that his unionactivity generally motivated the discharge. I find that theevidence does not warrant a finding on that theory. Thereisno evidence of umon- animus. The employer generallyoperates as a union employer and generally has-good rela-tions with the Charging Union in this case. Goodwin -him-self is a union member and has held positions on the arbi-tration board of his own local. Nothing in his conductindicates an antiunion attitude as such. What his conductdoes indicate is an antipathy to a loud mouth such as Pol-ingwho was constantly waving the contract and whogrieved at the drop of a hat.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close,intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free now ofcommerce.They are unfair labor practices within themeaning of Sections 8(a)(3) and(1) and 2(6) and(7) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7of the Act and discriminated with respect to employee hireand tenure of employment and the terms and conditions ofemployment, thereby discouraging membership in a labororagnization and committing unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act by termi- 500DECISIONSOF NATIONALLABOR RELATIONS BOARDnating the employment of Paul Poling on October 10, 1975,and by not reinstating him thereafter.,4.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of th eAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies of the Act. I recommend that Respondent be orderedto offer Paul Poling immediate and full reinstatement tohis former position or, if that position is not available, to asubstantially equivalent position, without prejudice to hisseniority or other benefits and privileges, and that he bemade whole for loss of earnings suffered by reason of thediscrimination against him by paying him a sum of moneyequal to that which he would have earned from October 10,1975, the date of- his termination, to the date Respondentoffers him reinstatement, less his net earnings during suchperiod, backpay to be computed in the manner'set forth inF.W. Woolworth Company,90 NLRB 289 (1950), with in-terest thereon at 6 percent per annum calculated accordingto the formula set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962). I further recommend that Respondentbe required to preserve and upon request, make availableto Board agents, upon request, all pertinent records anddata, necessary in analyzing and determining whateverbackpay maybe due. I further recommend that Respon-dent post appropriate notices at its jobsites within the terri-torial jurisdiction of Bricklayers' Local 15.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERSor to refrain from any or all such activities, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of theAct as modified by the Labor Management Reporting andDisclosureAct of 1959.2.Takethe following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request offer to Paul Poling immediate andfull reinstatement to his former position or, if that positionis not available, to a substantially equivalent position, with-out prejudice to seniority or other rights and privileges, andmake him whole for any loss of earnings in the' manner setforth in the section entitled "The Remedy."(b)Preserve and upon request, make available to theBoard or its agents all records necessary to analyze theamount of backpay due under the terms thereof.(c)Post at its jobsites within the territorial jurisdictionof Bricklayers Local 15, copies of the attached noticemarked "Appendix." 4 Copies of said notice, on forms pro-vided by the Regional Director for Region 6, after beingduly signed by Respondent's authorized representative,shall be posted for 60 consecutive days thereafter, in con-spicuous places at each of its jobsites within the territorialjurisdiction of Bricklayers Local 15, including all placeswhere notices to employees are customarily posted. Rea-sonable steps- shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepshave been' taken to comply herewith.4 In the event that the Board's Order is enforced by a Judgment, of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "The Respondent, Kern Masonry Construction, Inc.,Dayton, Ohio, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Terminating or otherwise discriminating against em-ployees because they engage in union or protected concert-ed activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightto self-organization, to form labor organizations, to join orassistBricklayers,Masons and Plasterers' InternationalUnion of America, Local No. 15, AFL-CIO, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing and to engage in concert-ed activities for the purpose of collective bargaining or mu-tual aid or protection as guaranteed in Section 7 of the Act,3 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the, Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter ahearing in which all sides had a chance to giveevidence,the National Labor Relations Board has foundthat we violated the National Labor Relations Act, and hasordered us to post this notice.The Actgives all employees these rights:To engage in self-organizationTo form,join,or,help unionsTo act together for collective bargaining or othermutual aid or protection ,To process grievances through a union job stew-ardTo urge compliance with terms of a collective-bargaining agreement, including provisions cover-ing working conditions on a jobsite KERN MASONRYCONSTRUCTION, INC.To bargain collectively through representatives oftheir own choosingTo refrain from any or all of these things.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to theserights.501WE WILL NOT terminate or otherwise discriminateagainst employees because they engage in union activ-ity or other protected concerted activity.WE WILL give Paul Poling his old job and pay himfor earnings lost because of the discrimination againsthim.KERN MASONRY CONSTRUCTION, INC.